                    Case 6:19-cv-06318-CJS Document 3 Filed 05/01/19 Page 1 of 2


AO 440 {Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                            for the
                                                 Western District of New York

                    CHRISTINE ZAJICEK                          )
                                                               )
                                                               )
                                                               )
                            Plaintiff(s)                       )
                                v.                             )      Civil Action No.    19-cv-6318
                                                               )
    CENTRAL RECYCLING COOPERATIVE, INC.                        )
     AND RECYCLING LOWERS THE WASTE,                           )
                                                               )
                                                               )
                           Defendant(s)                        )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) CENTRAL RECYCLING COOPERATIVE, INC. and
                                   RECYCLING LOWERS THE WASTE
                                   260 Latta Brook Park      1 West Church St.
                                   Horseheads, NewYork 14845 Elmira, NewYork 14901



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)-or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Lawrence M. Ordway, Jr., Esq.
                                 Bousquet Holstein PLLC
                                 110 W. Fayette St., Suite 1000
                                 Syracuse, NewYork 13202



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                         CLERK OF COURT


Date:             5/1/2019
                                                                                    Signature of Clerk or Deputy Clerk
                       Case 6:19-cv-06318-CJS Document 3 Filed 05/01/19 Page 2 of 2


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)

           0 I personally served the summons on the individual at (place)
                                                                                on (date)                              ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual's last known address; or

           0 I served the summons on (name of individual)                                                                       , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                              ; or

           0 I returned the summons unexecuted because                                                                               ; or

           0 Other (specifY):




           My fees are$                            for travel and $                  for. services, for a total of $          0.00


           I declare under penalty of perjury that this information is true.



 Date:
                                                                                            Server's signature



                                                                                        Printed name and title




                                                                                            Server's address


 Additional information regarding attempted service, etc:
